UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


NATHAN B. HARVEY,                      
               Plaintiff-Appellant,
                 v.
                                               No. 03-2033
MINGO LOGAN COAL COMPANY, a
foreign corporation,
                 Defendant-Appellee.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                           (CA-02-1177)

                       Argued: June 3, 2004

                      Decided: July 2, 2004

  Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Henry Edward Wood, III, Charleston, West Virginia, for
Appellant. Albert F. Sebok, JACKSON KELLY, P.L.L.C., Charles-
ton, West Virginia, for Appellee. ON BRIEF: W. Scott Evans,
JACKSON KELLY, P.L.L.C., Charleston, West Virginia, for Appel-
lee.
2                    HARVEY v. MINGO LOGAN COAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Nathan B. Harvey claims that Mingo Logan Coal Company (the
"Company") failed to notify him of his COBRA right to continue cov-
erage under the Company’s group medical plan after he was terminated.1
The district court granted partial summary judgment2 in favor of the
Company, concluding that Harvey’s COBRA notification claim was
barred by a one-year statute of limitations. See Harvey v. Mingo
Logan Coal Co., 274 F. Supp. 2d 791 (S.D.W. Va. 2003). We affirm.

                                    I.

  According to Harvey’s complaint, the Company fired him on Sep-
tember 28, 2000. About five months later, Harvey was involved in a
motor vehicle accident and incurred more than $40,000 in medical
expenses to treat his injuries.

   Harvey filed suit against the Company on September 26, 2002,
nearly two years after his termination. Harvey claims that the Com-
pany breached its duty under COBRA to inform him that he was eligi-
ble to purchase medical coverage under the Company’s group
medical plan after his termination. See 29 U.S.C. § 1166 (a)(4)(A).
Harvey asserts that had the Company properly informed him of this
entitlement, he would have elected to purchase the coverage and his
medical bills would have been paid by the Company’s plan.

  The Company moved for partial summary judgment on two
grounds. First, it argued that it sent Harvey the required notification
    1
    Harvey also attempts to assert a claim on behalf of his wife, but the
record does not reflect that his wife was ever made a party to this action.
  2
    The parties subsequently settled Harvey’s remaining wage claim, and
the district court dismissed the case.
                    HARVEY v. MINGO LOGAN COAL                        3
via first-class mail within a week after he was terminated. Second, the
Company argued that Harvey’s claim was barred by a one-year statute
of limitations borrowed from the most analogous West Virginia limi-
tations period.

   The district court did not rule on the Company’s argument that it
complied with its notification obligations under COBRA. The court
did, however, conclude that West Virginia’s one-year statute of limi-
tations governing unfair insurance practices barred Harvey’s suit.
Harvey, 274 F. Supp. 2d at 795.

                                  II.

   COBRA does not include a limitations provision.3 When a federal
civil statutory scheme has no expressly applicable statute of limita-
tions, the district court generally should borrow the most closely anal-
ogous statute of limitations from state law. See DelCostello v.
International Bhd. of Teamsters, 462 U.S. 151, 158 (1983). The par-
ties agree that, if a limitations period must be borrowed from state
law, it should be borrowed from West Virginia law.

   The Company contends, and the district court agreed, that the West
Virginia Unfair Trade Practices Act ("WVUTPA") provides the most
closely analogous claim under West Virginia law. See W.Va. Code
§§ 33-11-1 to -10. The WVUTPA regulates trade practices specifi-
cally in the business of insurance by defining and prohibiting a wide
variety of unfair or deceptive practices. See W.Va. Code § 33-11-1.
The statute of limitations for claims brought pursuant to the
WVUTPA is one year. See Wilt v. State Auto. Mut. Ins. Co., 506
S.E.2d 608, 614 (W. Va. 1998)(concluding that WVUTPA claims are
subject to the one-year catchall statute of limitations at W.Va. Code
§ 55-2-12(c)).4
  3
     COBRA, 29 U.S.C. §§ 1161-1169, is part of ERISA, 29 U.S.C.
§§ 1001-1461. Although Harvey initially argued that the three-year
ERISA statute of limitations at § 1303 for claims by or against the Pen-
sion Benefit Guaranty Corporation should apply, he conceded at oral
argument that this limitations period is not applicable.
   4
     Even if the WVUTPA were not the most closely analogous state law
claim, the one-year catchall limitations period found in W.Va. Code
§ 55-2-12(c) would apply to the claim made in this case in any event.
4                  HARVEY v. MINGO LOGAN COAL
                                 III.

   We have carefully reviewed the record, the arguments by the par-
ties, and the applicable law. We affirm substantially on the reasoning
of the district court.

                                                         AFFIRMED